DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 3/28/2022.
Claims 3-5, 9, 11, 14-15 and 18-20 have been canceled.
Claims 1-2, 8, 10, 16-17 and 29 have been amended.
Claims 1-2, 6-8, 10, 12-13, 16-17 and 21-31 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 3/28/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In view of the approved terminal disclaimer, the double patenting rejection has been withdrawn.
In view of the amendments filed on 3/28/2022, the 112(b) rejection and art rejection have been withdrawn.

Allowable Subject Matter
Claims 1-2, 6-8, 10, 12-13, 16-17 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for intercepting a connection request to connect to a remote server, wherein the connection request is intercepted by a platform-secured network element, wherein the remote server is accessible through a gateway associated with a public network, and wherein the connection request is submitted through a computing device; identifying one or more data privacy elements associated with the computing device, and wherein exposure of the one or more data privacy elements enables identification of the computing device; determining one or more modifications to the one or more data privacy elements, wherein the one or more modifications to the one or more data privacy elements increase a likelihood of acceptance by an unauthorized network host, and wherein the one or more modifications are generated using an artificial profile associated with the computing device; generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are generated according to the one or more modifications, and wherein the one or more modified data privacy elements prevent the identification of the computing device while increasing the likelihood of the acceptance by the unauthorized network host; transmitting an access request to access the public network, wherein the access request is transmitted by the platform-secured network element, and wherein when the access request is received at the gateway, the gateway provides a captive portal associated with the public network; responding to the captive portal by sending the one or more modified data privacy elements; and  facilitating a connection to the public network, wherein when the connection to the public network is established, the connection request submitted through the computing device to connect to the remote server is fulfilled without the exposure of the one or more data privacy elements.

The closest prior art of record, Kumar (US 10356050) teaches a web application on a client computer system submits a web request to a destination Web server via a network application programming interface. A web request scrubber is installed on the client computer system between the network application programming interface and a network interface of the client computer system. The web request scrubber intercepts the web request and determines if an HTTP referer field is present. Based at least in part on the intended destination of the web request, the web request scrubber identifies and applies an applicable scrubbing policy to the information in the HTTP referer field. The web request scrubber removes or modifies some or all of the information in the HTTP referer field in accordance with the applicable scrubbing policy, and forwards the modified web request to the destination Web server via the network interface of the client computer system (See Abstract); in addition, CHHABRA (US 20210084057) teaches a risk management platform may have a risk management server and a client portal. The client portal can be configured to: receive security data relating to a client system; anonymize the security data; and transmit the security data to the risk management server along with a unique key linked the client system. The security data the risk management server can be configured to: identify the client system using the unique key; generate a score as a security assessment of the client system using a plurality of rules to evaluate the security data; detect a security threat relevant to the client system by processing real-time data feeds; generate an alert for the security threat to the client system; monitor the client portal for a response to the alert by the client system; and update the score in response to the alert or the response (See Abstract).

However, Kumar and CHHABRA fail to anticipate or render obvious the recited features of identifying one or more data privacy elements associated with the computing device, and wherein exposure of the one or more data privacy elements enables identification of the computing device; determining one or more modifications to the one or more data privacy elements, wherein the one or more modifications to the one or more data privacy elements increase a likelihood of acceptance by an unauthorized network host, and wherein the one or more modifications are generated using an artificial profile associated with the computing device; generating one or more modified data privacy elements, wherein the one or more modified data privacy elements are generated according to the one or more modifications, and wherein the one or more modified data privacy elements prevent the identification of the computing device while increasing the likelihood of the acceptance by the unauthorized network host; transmitting an access request to access the public network, wherein the access request is transmitted by the platform-secured network element, and wherein when the access request is received at the gateway, the gateway provides a captive portal associated with the public network, as in independent claims 1, 10 and 16.  

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 6-8, 12-13, 17 and 21-31 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below.
BOS (US 20190332814) teaches evaluate the encrypted learning model based upon received data to produce an encrypted machine learning model output; producing verification information; a tamper resistant hardware configured to: verify the encrypted machine learning model output based upon the verification information; and decrypt the encrypted machine learning model output when the encrypted machine learning model output is verified (see Abstract).
Kumar (US 10178067) teaches Techniques are described for monitoring resource consumption, detecting faults, and predicting future faults with internal or customer-facing portal applications that engage data center operations for supporting co-location and, in some cases, interconnection by customers of a co-location provider. For example, an operational intelligence engine for portal applications deployed by a co-location provider stitches together transactions records and logs based on a unique identifier inserted into transactions performed by multiple system applications that execute the portal transactions through a lifecycle of requests and events for the portal and system applications (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431